DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Amendment
	The amendment filed on 10/27/2021 has been entered. Claims 1-20 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. (US PGPUB 20160085418) in view of Delarue et al. (US PGPUB 20070159480) in view of Ben-Himane et al. (US PGPUB 20100259537) in view of Duncan et al. (US PGPUB 20120159385).

Regarding Claims 1, 8, and 15; Kling teaches; A method to facilitate extraction of display objects for human-machine interface (HMI) displays, the method comprising: (Kling; at least paragraph [0012]; disclose a system and method for creating facility control displays (e.g. P&ID, see Fig. 2) and provides a means for editing the object data in the displays)
receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment; (Kling; at least Fig. 3; paragraph [0037]; disclose receiving a selection by a user in the equipment selection area (206) of a particular object (portion of the P&ID) such as a pump, valve, sensor etc.) 
analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape; (Kling; at least paragraph [0012]; disclose wherein when an object is selected by a user, the method analyzes and correlates a set of object data associated with the selected object)
extracting the at least one object identified within the user-defined area of the P&ID to generate a static graphic object; (Kling; at least paragraph [0012]; disclose wherein the selected object data identified by the method further extracts and displays the retrieved data to be viewed/edited by the user in the user interface)
receiving edit instructions that describe at least one modification to a visual appearance of the static graphic object; (Kling; at least paragraph [0028]; disclose wherein a user is able to create, edit or delete CAD objects within the user interface)
Kling appears to be silent on; receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment;
analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape;
generating a modified static object by applying the edit instructions on the static graphic object, wherein the modified static graphic object comprises a modified visual appearance; and
generating an HMI graphic object using the modified visual appearance of the modified object.
However, Delarue teaches; receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment; (Delarue; at least Fig. 5; paragraphs [0120]-[0124]; disclose a graphical user interface for 
analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape; (Delarue; at least Figs. 5 and 6; paragraphs [0120]-[0124]; disclose wherein the method analyzes the selected objects encompassed in the bounding box and identifies them utilizing a database and wherein at least one object (i.e. left front wheel, front shaft, etc.)).
Kling and Delarue are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of selecting and analyzing a user defined area when editing objects as taught by Delarue with the known system of a graphical user interface for editing objects as taught by Kling to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that allows rapid editing of multiple objects using a single operation as taught by Delarue (paragraph [0013]).
Kling and Delarue appear to be silent on; analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape;
generating a modified static object by applying the edit instructions on the static graphic object, wherein the modified static graphic object comprises a modified visual appearance; and
generating an HMI graphic object using the modified visual appearance of the modified object.
analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape; (Ben-Himane; at least Fig. 1; paragraphs [0011] and [0051]-[0053]; disclose a method for identifying a shape in an graphical editing software (i.e. P&ID editing software) which includes a closed-contour-based agent for identifying objects based on a closed contour algorithm.
Kling, Delarue, and Ben-Himane are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of detecting objects based on closed contour detection as taught by Ben-Himane with the known system of a graphical user interface for editing objects as taught by Kling and Delarue to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that provides a more optimal method for detecting shapes as taught by Ben-Himane (paragraph [0006]).
The combination of Kling, Delarue and Ben-Himane appear to be silent on; generating a modified static object by applying the edit instructions on the static graphic object, wherein the modified static graphic object comprises a modified visual appearance; and
generating an HMI graphic object using the modified visual appearance of the modified object.
However, Duncan teaches; generating a modified static object by applying the edit instructions on the static graphic object, wherein the modified static graphic object comprises a modified visual appearance; and (Duncan; at least paragraphs [0025]-[0028]; disclose a user method for selecting a portion of a graphic to edit, generating a separate screen for editing the selecting object, and applying edit instructions on the selected object that modifies the visuals of the selected object)
generating an HMI graphic object using the modified visual appearance of the modified object. (Duncan; at least paragraphs [0025]-[0028]; disclose wherein the modified visual object creates a HMI graphic object that can be saved as an applicable file format for use with an applicable application).
Kling, Delarue, Ben-Himane and Duncan are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of generating a modified static object based on a user selection as taught by Duncan with the known system of a graphical user interface for editing objects as taught by Kling, Delarue, and Ben-Himane to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that provides a less cumbersome and difficult method for editing user selected content as taught by Duncan (paragraph [0005]).

Regarding Claims 2, 9, and 16; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The method of claim 1 wherein analyzing the user-defined area of the P&ID to identify the at least one object within the user-defined area of the P&ID comprises analyzing the user-defined area of the P&ID using computer vision technology to identify the at least one object within the user-defined area of the P&ID. (Delarue; at least Figs. 5 and 6; paragraphs [0120]-[0124] and [0129]-[0131]; disclose wherein a user creates a bounding box around a plurality of objects on a user interface, the system analyzes all objects contained/touching the bounding box, and then extracts all objects selected and presents them to a user in another screen for editing/review and wherein the method of Ben-Himane includes using computer vision technology to identify objects).

Claim 3, 9, and 17; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The method of claim 1 wherein the static graphic object comprise one or more objects generated by extracting one or more objects that have closed contour shapes identified within the user-defined area of the P&ID. (Delarue; at least Figs. 5 and 6; paragraphs [0120]-[0124] and [0129]-[0131]; disclose wherein the user creates a bounding box selection of a plurality of objects and wherein the objects selected are identified and extracted to another editing/review session and wherein the selection includes identifying shapes (i.e. left front wheel, front shaft, etc.) and wherein the method of Ben-Himane (at least paragraphs [0051]-[0053]) can be used to detect only those that are closed contours).

Regarding Claims 4, 11, and 18; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The method of claim 1 wherein receiving the edit instructions that describe the at least one modification to the visual appearance of the static graphic object comprises receiving a selection of one or more graphic elements to remove from the static graphic object. (Kling; at least paragraph [0028]; disclose wherein the visual modification of a selected object includes deleting an object from the user interface).

Regarding Claims 6, 13, and 20; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The method of claim 1 wherein the HMI graphic object is generated in an image file format compatible with an HMI application. (Kling; at least Fig. 3; paragraphs [0028] and [0034]; disclose wherein the user utilizes a .dwg file format which is an Autodesk file format for generating, editing, and displaying objects on a human machine interface display and wherein Fig. 3 shows an example of the display and wherein Duncan teaches (at least paragraph [0028]) that an edited graphic object can be saved in an applicable format file for use with an HMI application).

Regarding Claims 7 and 14; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The method of claim 1 wherein the HMI graphic object can be imported into an HMI application for inclusion on an HMI display. (Kling; at least Fig. 3; paragraphs [0034]-[0035]; disclose wherein the edited objects are updated and included in the human machine interface display).

Regarding Claim 10; the combination of Kling, Delarue, Ben-Himane, and Duncan further teach; The one or more computer-readable storage media of claim 8 wherein the program instructions direct the computing system to analyze the user-defined area of the P&ID to identify the at least one object within the user-defined area of the P&ID by directing the computing system to analyze the user-defined area of the P&ID to identify at least one closed contour as the at least one object within the user-defined area of the P&ID. (Delarue; at least Figs. 5 and 6; paragraphs [0120]-[0124]; disclose wherein a user creates a bounding box around a plurality of objects (i.e. left front wheel, front trucks, etc.) and wherein the system analyzes and identifies them using a part database and wherein the reference of Ben-Himane (at least paragraphs [0051]-[0053]) disclose detecting closed contour objects).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. (US PGPUB 20160085418) in view of Delarue et al. (US PGPUB 20070159480) in view of Ben-Himane et al. (US PGPUB 20100259537) in view of Duncan et al. (US PGPUB 20120159385) in further view of Strinden et al. (US PGPUB 20190102072).

Regarding Claims 5, 12, and 19; the combination of Kling, Delarue, Ben-Himane, and Duncan teach all of the limitations of claim 1.
wherein receiving the edit instructions that describe the at least one modification to the visual appearance of the static graphic object comprises receiving a line width modification associated with the static graphic object.
However, Strinden teaches; (at least Fig. 5C; paragraphs [0016] and [0116]) disclose a human machine interface system for editing and designing process plant interfaces wherein a user can select multiple objects to edit and wherein a line property such as line width is editable by the user.
Kling, Delarue, Ben-Himane, Duncan, and Strinden are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation and detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of editing line widths of multiple objects as taught by Strinden with the known system of a graphical user interface for editing objects as taught by Kling, Delarue, Ben-Himane, and Duncan to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that allows for a user to apply a single edit instruction to multiple elements as taught by Strinden (paragraph [0116]).

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kling et al. (US PGPUB 20160085418) in view of Delarue et al. (US PGPUB 20070159480) in view of Ben-Himane et al. (US PGPUB 20100259537) in view of Duncan et al. (US PGPUB 20120159385).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116